Title: To Benjamin Franklin from William Howard, 14 February 1781
From: Howard, William
To: Franklin, Benjamin


Sir/
On Board of a prison Ship Security lying at ChatamFebruay. 14. 1781
I take this opportunity to aguaint you that there is Six american prisoners on Bord of this Ship that was taken in august last in a bad Condition and now are in a very misorable manner not fit for no Cristean to See us we are not allowed any Cloths nor money allowed us at all

Sir/ I hope it is in your power to assist us in a few Cloths I never new Before But what the americans was to Be Exchange with the french men we are used very Bad we are very Short of rations about half a pound of Beef and a pound of Black Bread they wont let us Speak to them if we ask them for Cloths the Commesairy will tell us our Congras dont allow us any thing.
I am your very Humble Servant
William Howard

N.B. Sir/ pleas to Send us an answer

 
Addressed: For Docter Francklin / American Anbassindor / in Paris / This
Notation: Haward Feby. 14. 1781.
